ORDER
PER CURIAM.
Movant pled guilty to one count of burglary in the second degree and one count of attempted stealing over $150. He was sentenced as a Class X offender. He appeals the denial of his 24.035 motion without an evidentiary hearing and from his sentence. We affirm per Rule 84.16(b) and Rule 30.-25(b). No error of law appears; the motion court’s findings are not clearly erroneous. An extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only.